Citation Nr: 0420129	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  02-13 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from May 1975 to June 1995.  
His awards and decorations include the Southwest Asia Service 
Medal, the Kuwait Liberation Medal, the Bronze Star Medal, 
and the Army Commendation Medal, among others.  

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision (RD) of the RO, which 
denied, in pertinent part, service connection for PTSD.  The 
veteran received notice of this RD in April 2002.  A notice 
of disagreement (NOD) was submitted in May 2002.  The veteran 
later elected the Decision Review Officer (DRO) process, 
stating that he understood any issues denied by the DRO would 
continue under the traditional appellate process.  A 
statement of the case (SOC) was next issued on three issues, 
including PTSD, in August 2002.  The veteran perfected his 
PTSD claim via a September 2002 VA Form 9.  He also included 
service connection for a bilateral knee condition, as well as 
a claim for service connection for hypertension, on that Form 
9.  He declined a hearing before the Board.  

A March 2003 RD granted service connection for hypertension; 
that issue is no longer in appellate status.  

In June 2003, the veteran testified to the issues of 
entitlement to service connection for a bilateral knee 
condition and PTSD.  In a November 2003 RD, service 
connection for right and left knee disabilities were granted; 
therefore, a bilateral knee condition issue is no longer in 
appellate status.  

A supplemental SOC (SSOC) was issued in March 2004 on the 
issue of service connection for PTSD.  The RO denied service 
connection on the basis that the evidence did not show an in-
service stressor or a diagnosis of PTSD.  Notice of the SSOC 
was mailed to the veteran on March 2, 2004.   

On April 15, 2004, the veteran indicated that he had 
additional evidence available, specifically, that he had an 
upcoming VA Hospital examination to "take another look" at 
him, in reference to his PTSD.  

The issue of PTSD is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



REMAND

The veteran claims numerous stressful service experiences, 
including seeing burned bodies on the side of the road from 
vehicles that were forced off the road; days of zero percent 
illumination during the day; the day the patriot intercepted 
the SCUD; "being in a foreign country within a wartime 
environment with soldiers that I was told were incapable of 
doing anything;" burned vehicles destroyed by artillery 
fire; family problems; taking medications; sirens going off; 
SCUD hitting town near his location about a mile away 
(September 2001 letter); serving in a combat zone, witnessing 
incoming missiles, and seeing burned bodies (September 2002 
VA Form 9).  He also testified in October 2003 at the RO that 
he found it generally stressful preparing his troops for 
biological or chemical warfare or testing, and also found 
other assignments and other aspects of military life, 
transfers, and leaving his family stressful, particularly 
when his wife was pregnant.  

Service connection for PTSD, in particular, requires:  (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor(s) occurred; and (3) medical 
evidence establishing a link between the current diagnosis 
and the stressor(s) in service.  38 C.F.R. § 3.304(f).

38 C.F.R. § 4.125(a) requires that diagnoses of mental 
disorders conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) and that if a 
diagnosis is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.  See also 38 C.F.R. 
§ 4.70.  The DSM-IV provides two requirements as to the 
sufficiency of a stressor:  (1) A person must have been 
"exposed to a traumatic event" in which "the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others" and  (2) "the person's response [must have] involved 
intense fear, helplessness, or horror".  DSM-IV at 427-28.  
These criteria are no longer based solely on usual experience 
and response but are individualized (geared to the specific 
individual's actual experience and response).  

In this case, the veteran was diagnosed with major depression 
in a January 1999 VA examination, and June 1999 testing 
revealed depression and dysthymia.  VA notes also include 
entries of "rule out" PTSD (January 11, August, and October 
2001, and June 2002), or symptoms of PTSD (January 22, 2001).  
The veteran was also again diagnosed or assessed with 
depression (January 22, August, and October 2001, June 2002); 
and rule out dementia (August 2001).  

An April 2001 telephone contact note reveals that the veteran 
was having a difficult time with his management position at 
work.  He feels that he is snapping at people more, and is 
angry.  He was thinking about a reduction in work status, as 
he believes that he can not function at this level, and treat 
people as he is expected to do.  He is torn between being the 
southern gentleman that he is, and the requirements for 
management to be stern and somewhat non-caring.  He states 
that this is affecting his sleeping, mood, and love for his 
job.  He was to adjust his medication, and intended to wait 
one week for making a final decision about his employment 
status.  He was repeatedly treated in group and individual 
settings for his work-place difficulties.  

As indicated above, the veteran recently reported that he is 
going to be re-evaluated for PTSD.  

Accordingly, the case is REMANDED to the RO:  

1.  Ask the veteran where he was treated 
or evaluated for PTSD since March 2004.  
Obtain those records.  

2.  If further development indicates 
verification of any of the veteran's 
reported "stressors" may now be 
necessary, provide the veteran the 
appropriate VCAA notice of what details 
are required in order for VA to request 
such verification, and an opportunity to 
respond.  (For example, if a claimant is 
unable to provide the actual date on 
which the stressful event occurred, he 
should try to identify at least the month 
and year.)  

3.  In the event that any records, 
government or private, do not exist, or 
further attempts are deemed futile, a 
notation to that effect should be 
inserted in the claims file, and the 
veteran so notified. 

4.  After the above development has been 
completed, the claim should be 
readjudicated.  If the benefit sought on 
appeal is denied, prepare a supplemental 
statement of the case and return the case 
to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).














